Response to Arguments

Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Lee et al. fails to disclose or suggest at least “determining, based on the time offset being less than the time duration threshold, a first transmission configuration indication (TCI) state and a second TCI state,” and “receiving, based on a first reference signal associated with the first TCI state and based on a second reference signal associated with the second TCI state, the scheduled PDSCH transmission,” as recited in claim 1.  Specifically, Applicant argues that while paragraphs 180-183 of Lee et al. mention different TCI states, these paragraphs do not disclose determining two TCI states based on a time offset being less than a time duration threshold, and Applicant also argues that paragraph 172 of Lee et al. only mentions a single TCI state, and thus also does not teach determining, based on the time offset being less than the time duration threshold, a first transmission configuration indication (TCI) state and a second TCI state, as recited in claim 1.  The Examiner respectfully disagrees with the Applicant’s interpretation of these sections of the prior art.  In paragraph 169, Lee et al. teaches that the UE receives an activation command used to map up to 8 TCI states to code points of a TCI field in DCI.  Thus, there are multiple active TCI states.  Paragraph 172 of Lee et al. teaches that if the time offset between the reception of the DL DCI and the corresponding PDSCH is less than a threshold, the UE may use multiple assumptions including assumptions including (i) the DMRS port(s) of the PDSCH of the serving cell are QCLed with the RS(s) in the TCI 
Regarding claim 9, Applicant argues Xi et al. fails to disclose at least “determining that the CORESET is not configured to indicate a TCI state,” and “receiving, based on a first reference signal associated with a first TCI state, and based on a second reference signal associated with a second TCI state, a scheduled PDSCH transmission associated with the first DCI.”  Specifically, Applicant first argues that Xi et 
Regarding claim15, Applicant argues Huang et al. fails to disclose or suggest “receiving, based on a first reference signal associated with a  first TCH state and based on a second reference signal associated with a second TCI state, a scheduled PDSCH transmission associated with the first DCI”  Specifically, Applicant argues that Huang et al. teaches only a single TCI state.  The Examiner respectfully disagrees.  First it is 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461